Order entered May 17, 2016




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-00122-CV

                              DELIGENT, LLC, Appellant

                                             V.

                 GALAXY SOFTWARE SOLUTIONS, INC., Appellee

                    On Appeal from the 193rd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-15-06357

                                         ORDER
             Before Chief Justice Wright and Justices Lang-Miers and Stoddart

      Based on the Court’s opinion of this date, we DIRECT the Clerk of the Court to issue the

mandate in this appeal INSTANTER.


                                                   /s/   CAROLYN WRIGHT
                                                         CHIEF JUSTICE